Citation Nr: 0515893	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-11 396A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
upper arm shell fragment wounds (SFWs).

2.  Entitlement to service connection for residuals of right 
upper arm SFWs.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a rating in excess of 10 percent for right 
leg SFW residual scarring.

5.  Entitlement to a compensable rating for left thigh SFW 
residual scarring.

6.  Entitlement to a compensable rating for left axilla SFW 
residual scarring.

7.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from January 
1968 to January 1970.  These matters are before the Board of 
Veterans' Appeals (Board) from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In December 1999 a hearing was 
held before a hearing officer at the RO.  In September 2000 a 
Travel Board hearing was held in Chicago before the 
undersigned.  In January 2001 the case was remanded for 
development of evidence.  The veteran's claims file is now in 
the jurisdiction of the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has any 
residuals of  SFWs of either upper arm (other than left 
axilla scarring which is already service connected).  

2.  There is no competent (medical) evidence of a nexus 
between the veteran's bilateral hearing loss and his military 
service.

3.  The veteran's right leg SFW residual scarring is tender 
and painful, but does not cause any impairment of function; 
moderately severe muscle group XII injury is not shown.

4.  The veteran's left thigh SFW residual scarring is tender 
to palpation, but does not result in any impairment of 
function, or involve muscle injury.

5.  The veteran's left axilla SFW residual scarring is tender 
to palpation, but does not result in any impairment of 
function, or involve muscle injury.

6.  The veteran's hemorrhoids are no more than moderate in 
degree; are not large or thrombotic, irreducible, with 
excessive redundant tissue; and do not evidence frequent 
recurrences.


CONCLUSIONS OF LAW

1.  Service connection for residuals of left upper arm SFWs 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Service connection for residuals of right upper arm SFWs 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2004).  

4.  A rating in excess of 10 percent for right leg SFW 
residual scarring is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Code 5312, 4.118, 
Codes 7802, 7804, 7805 (in effect prior to and from August 
30, 2002).

5.  A 10 percent rating is warranted for left thigh SFW 
residual scarring.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, 7804 (in effect from August 30, 2002).

6.  A 10 percent rating is warranted for left axilla SFW 
residual scarring.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, 7804 (in effect from August 30, 2002).
7.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 V.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. V, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran's initial claims for service connection for 
residuals of left upper arm shell fragment wounds (SFWs), 
residuals of right upper arm SFWs, and bilateral hearing loss 
were denied in the April 1999 rating decision as not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim.  The law also provided that under certain 
circumstances claims that were denied as not well grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  In July 2003 the RO re-adjudicated these 
claims pursuant to the VCAA.  See supplemental statement of 
the case (SSOC).  The SSOC also provided the veteran notice 
of pertinent VCAA regulations.  

A March 2001 letter to the veteran, which informed him of the 
VCAA, appears to meet the Court's guidelines regarding VCAA 
notice.  The letter advised the veteran of the evidence 
needed to establish his claims (service connection and 
increased ratings), and of his and VA's respective 
responsibilities in claims development.  While it advised him 
to respond in 60 days, it went on to inform him that evidence 
submitted within a year would be considered.  Regarding 
timing of notice, it is noteworthy that while the VCAA notice 
here did not precede the decision on appeal (as required by 
Pelegrini v. V, 17 Vet. App. 412 (2004)), such notice 
obviously could not have been given prior to enactment of the 
VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  Everything 
submitted by the veteran to date has been accepted for the 
record and considered.  

As to notice content the March 2001 letter advised the 
veteran what type of evidence was needed to establish his 
respective claims.  The July 2003 SSOC also, at page 3, 
instructed the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  The veteran has 
also been advised of the revision of the criteria for rating 
skin disorders, effective August 30, 2002 (during the 
pendancy of the instant appeal).  See July 2003 SSOC.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. V, 
353 V 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  VA has also obtained records considered 
by the Social Security Administration (SSA) in its 
adjudication of the veteran's (successful) SSA disability 
claim, as well as medical records pertaining to the veteran's 
claim (and award) of workmen's compensation benefits.  He has 
not identified any pertinent records outstanding.  He has 
been afforded VA examinations.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  

Factual Basis

The veteran's service medical records (including examination 
reports dated in July 1967, June 1968, and January 1970) do 
not show a hearing loss (by VA standards) in either ear.  See 
38 C.F.R. § 3.385.  Service medical records also do not show 
injuries to either of the veteran's upper arms (other than of 
the left axilla).  They do show, however that he sustained 
SFWs of the right leg, left axilla, and left thigh.  
Regarding the SFWs, a March 1969 clinical record cover sheet 
notes penetrating fragment wounds of the left axilla, left 
thigh, and right leg, with no nerve or artery involvement, 
sustained in February 1969.  Another clinical record cover 
sheet, dated approximately two weeks earlier (also in March), 
shows "left shoulder" in place of left axilla.  An April 
1969 progress note reports tenderness at the entrance and 
exit sites of the left thigh SFW.  An X-ray was negative.  
Another April 1969 progress note (dated two days later) shows 
well healed scar and exit and entrance sites, and a diagnosis 
of healed right leg fragment wound.  A September 1969 health 
record notes the veteran's complaints of left side pain.  
Examination showed no evidence of shrapnel.  

On initial VA examination in May 1970, the veteran was noted 
to have sustained multiple SFWs in service.  Examination 
revealed a SFW scar in the left arm pit (axilla), measuring 
1/8 inch by 1/8 inch, nonadherent and asymptomatic.  Another 
SFW scar, on the left thigh, measured 1 and 1/8 inch by 3/8 
inch, and was also nonadherent and asymptomatic.  There was 
also a SFW residual scar on the right leg, approximately 3/4 
inch by 1/4 inch, superficial, nonadherent, and asymptomatic.  

Private audiometry in September 1995 showed bilateral hearing 
loss by VA standards.  

A September 1995 letter from Cook County Hospital and other 
records show that the veteran sustained a left humerus 
fracture as a result of being struck by an automobile in 
March 1995.  He was awarded workmen's compensation benefits 
for this injury.

On December 1998 VA orthopedic examination the veteran 
complained of pain associated with his SFW residuals of the 
right leg, left thigh, and left axilla, exacerbated by 
weather changes (with the exception of the left axilla).  He 
also complained of hemorrhoids, with rectal bleeding.  On 
examination the examiner indicated that he did not see an 
axilla scar, though it may have been covered by hair.  
Bilateral shoulder pain was noted on range of motion testing.  
Rectal examination showed no internal hemorrhoids; there were 
external hemorrhoids.  The diagnoses included residual with 
"history" [provided by the veteran] of retained foreign 
body of both shoulder areas, residual of SFWs of the right 
leg, left thigh and left axilla, subjectively symptomatic 
with less objective findings, and external hemorrhoids.  

On VA audiometry in December 1998 the veteran complained of 
hearing loss since his 1970 service discharge.  The examiner 
noted that hearing tests in service were normal.  

December 1998 VA X-rays of the shoulders showed no metallic 
densities in either shoulder.  

At the September 2000 hearing before the undersigned the 
veteran testified that he sustained bilateral shoulder SFWs.  
He claimed that medications he took for high blood pressure 
irritated his hemorrhoids, causing bleeding.  He asserted 
that he had hearing loss caused by acoustic trauma in 
service.  He complained of right leg and left thigh swelling.  
He also stated that he suffered from hemorrhoid problems 
about once a week.  He reported  that his left axilla SFW 
wound caused constant pain.  

A settlement document dated in March 1999 shows that the 
veteran was awarded workman's compensation for his work-
related left arm fracture.  

A SSA disability determination in July 1999 found the veteran 
was to be disabled from February 1998 due to left elbow joint 
destruction.

A private medical record dated in April 2001 notes that the 
veteran claimed he suffered from congenital hearing loss, 
which was exacerbated by noise exposure in service.  

On May 2002 VA audiometry the diagnosis was moderately severe 
right ear hearing loss and severe sensorineural left ear 
hearing loss.  

On May 2002 VA rectum and anus examination the veteran 
reported intermittently using a topical cortisone cream for 
hemorrhoid flare-ups (at least 3 times a month).  He added 
that during flare-ups there was pain, swelling, and 
occasional bleeding.  He denied ever having surgery for his 
hemorrhoids.  Examination revealed two small external 
hemorrhoids.  The diagnosis was external, non-bleeding, 
hemorrhoids.  

On May 2002 VA peripheral nerves examination the veteran 
provided a history of right leg, left thigh, and left arm 
axilla SFWs.  He complained of pain.  Examination revealed no 
sensory loss in the peripheral nerve distribution or plexus 
distribution.  The diagnosis was no neurological condition 
related to SFWs (peripheral nerve or plexus distribution) 
found.  

On May 2002 VA muscles examination the examiner noted that 
records review revealed no documentation of shrapnel injuries 
to the veteran's upper arms.  Examination of the left axilla 
showed no visual scars or underlying skin abnormality.  No 
left axilla shrapnel residual scar was observed.  There was a 
five inch scar of the right upper arm, without erythema, or 
tenderness on palpation.  Shoulder motion was normal, without 
pain limitation.  No appreciable visual skin changes, scars, 
or tenderness to palpation were noted on examination of the 
veteran's lower legs.  The diagnoses included mild left 
axilla wound by history, no scar or muscle involvement found; 
mild left thigh metallic foreign object in the soft tissue, 
no muscle involvement found; and mild right leg wound by 
history with 1.5 centimeter (cm) linear scar, no muscle 
involvement found; mild right medial upper arm 5 cm linear 
scar, no muscle involvement found.  The examiner opined that 
there was no evidence of record to support the veteran's 
assertions that he sustained bilateral upper arm scars as a 
result of shrapnel injuries in service.  

On June 2003 VA audiometry the veteran reported having had 
hearing loss which was related to his military service.  The 
examiner noted that the veteran's hearing was normal on 
service induction and separation, and opined that it was 
unlikely that the veteran had hearing loss which predated 
service or was related to his military service.  An addendum 
to the report, dated later in June 2003, shows that a 
physician reviewed, and concurred with, the findings.  The 
physician added that the veteran's hearing loss was more 
likely than not associated with occupational noise exposure 
and the aging process.  

On June 2003 VA examination the veteran complained of pain 
associated with his right leg, left thigh, and both upper 
arms SFWs.  Examination of the right leg showed no visible 
scars, no muscle tenderness, and no loss of strength in the 
muscles.  Examination of the left thigh showed no visible 
scars, no muscle tenderness, no loss of strength in the 
muscles, and no joint involvement.  Left axilla examination 
revealed a 7 cm scar, which was described as tender, rough, 
irregular, and slightly pigmented.  Rectum examination showed 
an external hemorrhoid with tags; no internal hemorrhoids 
were palpable.  Left shoulder examination showed range of 
motion findings as follows:  abduction to 80 degrees, 
adduction to 40 degrees, flexion to 90 degrees, extension to 
40 degrees, and internal rotation and external rotation to 45 
degrees.  All ranges were limited by stiffness at the degrees 
designated.  No flare-ups were reported, but the veteran 
noted that he was only able to carry 5 to 10 pounds in his 
left arm.  The diagnoses were SFW, left axilla; SFW, left 
thigh, SFW, right leg; mild external hemorrhoids; and 
degenerative joint disease of the left shoulder.  

An August 2003 VA outpatient record shows that the veteran 
complained of bilateral arm and leg pain due to residuals of 
inservice shrapnel injuries.  He added that he also had 
swelling and limitation of motion.  

On January 2004 VA scars examination residuals of left 
axilla, left thigh, and right leg SFWs, none with nerve or 
artery involvement were noted.  The examiner commented that, 
regarding the severity of the SFWs to the right leg, left 
thigh, and left axilla, the veteran performed all movements 
normally and completely with no limitation and no muscle 
atrophy.  The examiner reviewed the veteran's service medical 
records and found no mention of other SFWs of the veteran's 
upper arms.  Examination showed a .5 inch by 8 inch, well 
healed, nonadherent, asymptomatic scar in the left armpit; 
and a 1.5 inch by 3.25 inch left thigh scar, also well 
healed, nonadherent, and asymptomatic.  A lower right leg 
scar, measuring 3.25 inch by .25 inch, superficial, well 
healed, nonadherent, and asymptomatic was also noted.  The 
veteran walked without a limp.  There was no muscle atrophy.  
The left armpit scar was described as superficial, mildly 
tender on palpation, stable, not elevated or depressed, not 
inflamed, and demonstrating neither edema nor keloid 
formation.  It did not cause any limitation of motion.  The 
examiner observed that the veteran was involved in a March 
1995 automobile accident, when he fractured his left 
humerus/shoulder.  Limited range of motion of the left 
shoulder and elbow and right shoulder was reported.  A left 
shoulder scar, measuring .6 by .8 cm was noted.  The veteran 
complained of pain associated with all of his scars.  Upon 
examining the veteran and reviewing service medical records, 
the examiner commented that he did not see any scar of a 
right shoulder SFW in service.  The examiner also commented 
that he could not see the veteran's left thigh SFW scar, but 
that after the veteran pointed out the location, found the 
area tender to palpation, with no adherence to underlying 
tissue.  The right leg scar was also slightly tender to 
palpation, did not adhere to the underlying tissue, and was 
without inflammation, edema, or keloid formation.  

An addendum to the January 2004 VA examination report 
reflects that a physician who was familiar with the veteran's 
history opined that he did not have congenital hearing loss 
(noting that hearing acuity was normal at service induction 
and separation) and that therefore a pre-existing hearing 
loss was not aggravated during service.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
disease or injury in-service and the claimed current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system (i.e., sensorineural hearing loss) becomes manifest to 
a degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Hearing loss disability may be established in any of the 
following ways:  (1) If an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or 
greater, (2) if auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; (3) or when speech recognition using the Maryland 
CNC Test is less than 94%.  38 C.F.R. § 3.385.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 V.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 V.A. § 1155; 
38 C.F.R. § 4.1.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (while the instant appeal was pending).  When 
the applicable regulations are amended during the pendency of 
an appeal, the veteran is entitled to a rating under the 
revised criteria, from their effective date.  

The veteran's left thigh and left axilla SFW residuals have 
been rated under Diagnostic Code (Code) 7805 of the Rating 
Schedule, which provides that scars may be rated on the basis 
of any related limitation of function of the body part which 
they affect.  Under Code 7804, scars, superficial, painful on 
examination, are rated 10 percent..  38 C.F.R. § 4.118 (in 
effect prior to and from August 30, 2002).

Under Code 5312, for muscle injuries to Muscle Group (MG) 
XXII (muscles of anterior muscles of the leg), slight injury 
warrants a zero percent rating, while a 10 percent rating is 
in order for moderate muscle injury, and severe or moderately 
severe injury warrants a 20 percent rating.  See 38 C.F.R. 
§ 4.73.  The 10 percent current rating has been in effect 
since 1970, and is protected.

A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection.  The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty.  
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

A moderate disability of the muscles is shown by a through-
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).
A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe disability of the muscles is shown by a through- 
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x- ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Hemorrhoids (external or internal) are rated under Code 7336, 
which provides a noncompensable rating when hemorrhoids are 
mild or moderate; a 10 percent rating is warranted for 
irreducible, large or thrombotic hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  38 C.F.R. 
§ 4.114.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Residuals of Left and Right Upper Arm SFWs

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has SFW residual disability in either upper 
arm (with the exception of the left axilla scar, which is 
already service connected).  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While he asserts (see September 2000 hearing 
transcript) that he sustained bilateral upper arm SFWs with 
residual disability, he did not report such complaint to the 
examiner on May 1970 VA examination [first examination 
following his service separation], December 1998 VA 
examination, or May 2002 VA peripheral nerves and muscles 
examinations.  No upper arm SFWs (other than of the left 
axilla) are mentioned in the veteran's service medical 
records, and VA examining physicians, on May 2002 VA muscles 
examination and January 2004 VA scars examination, have 
opined that there is no evidence of shrapnel injuries to the 
veteran's upper arms.  The examiner on VA muscles examination 
in May 2002 specifically opined that scars of the upper arms 
were not related to service.  (Notably, the veteran was 
involved in a postservice work-related automobile accident, 
sustaining upper extremity injury.)

As a layperson, the veteran is not competent to establish by 
his own opinion that he has either of these claimed 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With no competent evidence that the veteran now has 
either of these disabilities, the preponderance of the 
evidence is against the claims, and they must be denied.

Hearing Loss

September 1995 private, and June 2003 VA, audiometry 
establishes that the veteran currently has hearing loss 
disability.  His claim of exposure to noise trauma in service 
is corroborated by the records showing he sustained multiple 
SFWs (implying explosion).  However, a hearing loss 
disability was not manifested in service, and sensorineural 
hearing loss was not manifested in the first postservice 
year.  Accordingly, service connection for hearing loss on a 
direct basis (i.e., based on a finding that it became 
manifest in service, and persisted), or on a presumptive 
basis for chronic disease (as an organic disease of the 
nervous system) is not warranted.  

What the veteran needs to establish service connection for 
hearing loss disability in these circumstances is competent 
evidence of a nexus between his current hearing loss 
disability and his active service/noise exposure therein.  On 
June 2003 VA examination, the examiner opined that it was 
unlikely that the veteran's hearing loss was related to his 
military service, but more likely associated with 
occupational noise exposure and the aging process.  There is 
no competent (medical) evidence to the contrary.  
Furthermore, the first medical documentation of a hearing 
loss is in 1995, about 25 years after service, and the 
lengthy time interval between service and the first evidence 
of hearing loss disability is of itself, probative evidence 
against a claim of service connection.  Because the veteran 
is a layperson, his own opinion that his hearing loss is 
related to service is not competent evidence.  See Espiritu, 
supra.

The preponderance of the evidence is against a finding that 
the veteran's current bilateral hearing loss is related 
service or noise exposure therein.  Accordingly, the claim 
must be denied.

Rating for Right Leg SFW Residual Scarring

The veteran's right leg SFW residual scarring disorder has 
been rated 10 percent disabling under Code 5312 (for injury 
to Muscle Group XII).  That rating is protected.  On recent 
(May 2002) VA muscle examination the examiner stated that 
that there was no muscle involvement with the veteran's right 
leg SFW injury.  Notably, on May 1970 examination, shortly 
after service separation, right leg SFW residual scarring was 
noted to be superficial, nonadherent, and asymptomatic; there 
was no mention of muscle involvement.  As muscle injury is 
not show, an increased rating based on a finding of 
moderately severe muscle injury (under Code 5312) is not 
warranted.

The veteran's right leg SFW residual scar may be rated under 
the criteria for evaluating skin disabilities.  Those 
criteria were revised effective August 30, 2002.  Under the 
criteria in effect prior to the revision, a rating in excess 
of 10 percent required limitation of function so ratable.  As 
it has not been shown that there is any limitation of 
function associated with the right leg SFW residuals, an 
increased rating under those previous criteria is not 
warranted.  

Considering the criteria for rating skin disorders in effect 
from August 30, 2002, it is shown that the right leg SFW scar 
is tender and painful.  Thus, it may be rated 10 percent, but 
no higher, under Code 7804.  However, the right leg scar is 
not shown to have limited right leg function in any way.  
Consequently, a rating in excess of 10 percent under Code 
7805 is not warranted.  The scar is not shown to be deep or 
to cause any limitation of motion.  Hence, a rating in excess 
of 10 percent under Code 7801 is not warranted.  

The medical evidence simply does not reflect impairment 
warranting a rating in excess of 10 percent under any 
applicable old or revised rating criteria.

Rating for Left Thigh SFW Residual Scarring

The veteran's left thigh SFW scar has been shown to be tender 
to palpation.  See January 2004 VA scars examination.  He 
complains of pain at the site.  This reasonably establishes 
entitlement to a 10 percent rating under Code 7804 criteria 
(for painful superficial scar).  

However, a rating in excess of 10 percent is not warranted 
under either the "old" or the "new" rating criteria.  The 
left thigh scar, not even visible to the VA examiner in 
January 2004 until specifically identified by the veteran, is 
neither deep nor causes limited motion.  Consequently, a 
rating in excess of 10 percent under Code 7801 is not 
warranted.  

Rating for Left Axilla SFW Residual Scarring

The veteran's left axilla SFW scar has been shown to be 
tender to palpation.  See January 2004 VA scars examination.  
He complains of pain at the site.  This reasonably 
establishes entitlement to a 10 percent rating under Code 
7804.  

However, a rating in excess of 10 percent, under either the 
"old" or the "new" criteria is not warranted.  The left 
axilla scar is neither deep, nor causes limited motion.  
Therefore, a rating in excess of 10 percent under Code 7801 
is not warranted.  

Hemorrhoids

On May 2002 VA examination, the veteran's hemorrhoids were 
described as two small external non-bleeding hemorrhoids.  
While the veteran reported in the course of that examination 
that his hemorrhoid problems were intermittent, occurring at 
least 3 times per month, with bleeding, there is no clinical 
evidence corroborating that the hemorrhoids are of such 
degree of severity.  They have not been shown on any 
examination to be more than moderate, are not irreducible, 
large or thrombotic, with excessive redundant tissue, and do 
not evidence frequent recurrences (so as to warrant a 10 
percent rating under Code 7336).  And there clearly is no 
evidence of pathology such as persistent bleeding with 
secondary anemia, or fissures so as to warrant an even higher 
rating.  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for residuals of left upper arm SFWs is 
denied.  

Service connection for residuals of right upper arm SFWs is 
denied.

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for right leg SFW residual 
scarring is denied.

A 10 percent rating for left thigh SFW residual scarring is 
granted, subject to the regulations governing payment of 
monetary awards.

A 10 percent rating for left axilla SFW residual scarring is 
granted, subject to the regulations governing payment of 
monetary awards.

A compensable rating for hemorrhoids is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


